WALKER, P. J.
The court was in error in admitting, over the defendant’s objections, evidence as to the finding by the sheriff of some beer in an old building situated across the street from the defendant’s place of business, and with which and the contents of it the defendant was not shown to have had any connection in any way, the uncontroverted evidence in the case showing the absence of any such connection. There was no evidence connecting the defendant with the placing or keeping of the beer found in that place. The mere fact of its being kept there could have no legitimate tendency to prove anything for or against the defendant.
Reversed and remanded.